DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roelen et al (US PGPub 2014/0048490 A1) with evidence from Mills (PFAS 101: An Introduction to PFAS…, EPA, Leavenworth, 2018).
	With respect to claims 1 and 14, Roelen teaches a system and process for treating wastewater with fluoropolymer resin waste solids which includes passing through a hollow fiber membrane [Abs] which may be an ultrafiltration membrane [0001].  After filtration, the treated water filtrate from which some contaminants have been removed may also be treated with a suitable sorbent to capture e.g. fluoroether carboxylic acids (which, as evidenced by Mills [slide 6] would be understood to fall within 
	Given the broadest reasonable interpretation, the system and method taught by Roelen therefore anticipate the claimed invention.  Examiner notes, regarding the system of claim 1, that the specific presence of PFAS would not be accorded patentable weight, because such limitation would be drawn to the material worked upon (see MPEP 2115) and/or the intended use of the claimed system (see MPEP 2114.II).  Regardless, Roelen teaches substances consistent with the term “PFAS” as discussed above.
	With respect to claim 2, as above the material worked upon by a system is not accorded patentable weight.  The source of the water does not distinguish the structure of the claimed system.
	With respect to claim 5, as above Roelen teaches that the membrane may be a hollow fiber membrane.
	With respect to claim 6, the membrane may employ PVDF [0016].
	With respect to claims 8 and 9, the system is capable of backwashing and air scouring the membranes [0028-0030].  Examiner notes that any specific backwashing process steps would be drawn to the intended use of the claimed system.
	With respect to claim 13, as above the system may employ an activated carbon sorbent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roelen et al.
	With respect to claims 3 and 7, Roelen teaches as above and teaches examples in which two ultrafiltration units are provided in parallel, to provide capacity of up to 15 m3/hr [0064], although each unit may itself contain a plurality of membrane bundles [Figs. 1c-1d].  If the trays and/or bundles are considered ultrafiltration membranes connected in parallel, then Roelen depicts or at least suggests 15 trays, each of which may contain e.g. 11 bundles.  Regarding the ability to treat up to 2000 kL/day, the phrase “up to” suggests a range i.e. 0-2000 which would be satisfied by the 15 m3/hr taught by Roelen (where 15 m3/hr is approximately 360 kL/day).
	Alternatively, if the claims are intended to require approximately 2000 kL/day (rather than “up to”) and/or the claims are intended to employ between 3-30 modules (rather than bundles, trays, etc.), see MPEP 2144.04 IV.A and VI.B; scaling up of a process and duplication of parts are obvious to those of .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roelen et al.
Roelen teaches as above, and teaches that the membranes may have a pore size of 0.03-0.07 µm [0017].  Given the broadest reasonable interpretation, this may be considered sufficiently to close to at least render obvious the requirement of about 0.08 µm.  Regardless, Roelen teaches that the resin waste solids for removal may have a variety of sizes, and that smaller particles may aggregate [0014], such that optimization of the pore size in view of the actual conditions would have been an obvious engineering choice for one of ordinary skill in the art.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roelen et al in view of Menozzi et al (US PGPub 2016/0263529 A1).
	Roelen teaches as above but is silent to provision of the capability of a chemically enhanced backwash.
	However, Menozzi teaches membranes for filtration [Abs] including e.g. UF [0010] and teaches that in continuous use, typically various stages of cleaning are employed and that, periodically, a chemically enhanced backwash is necessary to restore permeability [0061].
	It would have been obvious to one of ordinary skill in the art to provide such a capability to Roelen’s taught system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roelen et al in view of Jangbarwala et al (US 5,718,828).
	Roelen teaches as above, including that ion exchange and/or activated carbon may be employed for dissolved species.  Roelen does not explicitly teach the use of at least 5 units in series.

	It would have been obvious to one of ordinary skill in the art to modify Roelen’s taught system to feature multiple sorption beds in series as a simple duplication of parts, or to provide a variety of separate desirable functionalities to a common system as in Jangbarwala.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roelen et al in view of Ohashi et al (US PGPub 2019/0055185 A1 – also available as WO 2017/069034 A1) and Pramanik (Occurrence of perfluoroalkyl and PFAS in water environment…, Journal of Water Reuse and Desalination, 2015).
Roelen teaches as above but is silent to a retention time that is at least 25-30 minutes EBCT.
However, Ohashi teaches treatment of fluorine-containing process streams [Abs] and teaches examples in which an activated carbon treatment is provided for a time of 3 hours [0118].  See additionally Pramanik, which teaches PFAS removal from water and teaches that removal via e.g. activated carbon may depend on operational parameters such as empty bed contact time [Abs].  As such, selection of an appropriate contact time would have been obvious to one of ordinary skill in the art.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777